Citation Nr: 0624128	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  03-34 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for prostate cancer due 
to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from February 1945 
to March 1946 and from October 1961 to August 1962; the 
veteran also had service in the Wisconsin Army National 
Guard.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Milwaukee, Wisconsin (RO).

A motion to advance this case on the Board's docket, which is 
dated June 22, 2006, was granted by the Board on July 24, 
2006 for good cause.  See 38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900(c) (2005).  

The issue of entitlement to service connection for prostate 
cancer due to exposure to ionizing radiation is being 
remanded to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1.  The evidence of record shows hearing loss that is related 
to military service.

2.  The evidence of record shows tinnitus that is related to 
military service.


CONCLUSIONS OF LAW

1.  Hearing loss was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2005).  

2.  Tinnitus was incurred in or aggravated by active military 
duty.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  Regulations implementing the VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that this law does 
not preclude the Board from adjudicating the issue involving 
the veteran's claim for service connection for bilateral 
hearing loss and tinnitus.  This is so because the Board is 
taking action favorable to the veteran by granting service 
connection for these disorders at issue.  As such, this 
decision poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Moreover, in the case of sensorineural hearing 
loss, service connection may be granted if such disease is 
manifested to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease 
was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

The veteran has contended that he was exposed to acoustic 
trauma in service and that he currently has hearing loss and 
tinnitus due to service.  

The veteran's service medical records for his first tour of 
duty do not contain any complaints or findings of hearing 
loss or tinnitus.  His hearing on discharge examination in 
March 1946 was 15/15.  There were also no complaints or 
findings of hearing loss or tinnitus during his second tour 
of duty.  Hearing was 15/15 for whispered voice on preservice 
examination in September 1961 and on separation examination 
in July 1962.  

A VA examiner in November 1971 noted that the veteran 
reported that he had decreased hearing and ringing in the 
ears for approximately 11 to 12 years, since exposure to loud 
noise in service.  It was noted that the veteran was in 
charge of training for 50 millimeter guns.  The veteran was 
employed as an insurance adjustor at the time of the 
examination.  The diagnoses were bilateral hearing loss and 
tinnitus, probably secondary to acoustic trauma.  A VA 
examiner in February 2006 reported that the veteran was 
exposed to loud noise in active duty military service from 
heavy armored tanks, but also noted that the veteran had been 
exposed to noise as a plant operation manager.  The examiner 
noted that he had reviewed the claims file and found that 
there were no medical records indicating hearing loss and 
tinnitus after service.  The examiner concluded that after 
review of the claims file and examination of the veteran's 
hearing, that it was no more than speculation to say that 
noise exposure in service caused the veteran's current 
hearing loss and tinnitus, as opposed to non-military causes.  

Lay statements from P.J.M., who served with the veteran, 
indicate that the veteran was exposed to loud noises while in 
service.  The veteran's spouse stated that she noticed a 
decrease in the veteran's ability to hearing while he was in 
service.  She further reported that the veteran complained to 
her of ringing in his ears while he was in service.

While the examiner in February 2006 reported he had reviewed 
the claims file, he indicated there was no medical evidence 
of hearing loss or tinnitus after service discharge.  
However, the November 1971 examination report clearly found 
bilateral hearing loss and tinnitus.  Additionally, the 
examiner in February 2006, stated that it would be 
speculative to find that the current hearing loss and 
tinnitus was due to the veteran's military service, as 
opposed to non-military causes.  Although it was reported in 
2006, that the veteran had been exposed to acoustic trauma as 
a plant operation manager, at the time the veteran was first 
diagnosed with bilateral hearing loss and tinnitus, he was 
employed as an insurance adjustor.  As the veteran denied 
exposure to recreational noise exposure, prior to 1971 when 
the veteran was first diagnosed with bilateral hearing loss 
and tinnitus due to acoustic trauma, the only evidence of 
noise exposure of record was during the veteran's military 
service.  Accordingly, affording the veteran every benefit of 
the doubt, the Board finds that service connection for 
bilateral hearing loss and tinnitus is warranted.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).

ORDER

Service connection for bilateral hearing loss and tinnitus is 
granted.


REMAND

Prostate cancer is considered a radiogenic disease under 38 
C.F.R. § 3.311 (2005).  Pertinent to this veteran's claim, 
that regulation provides that when it is contended that a 
radiogenic disease is a result of exposure to ionizing 
radiation in service, a request will be made for available 
records and that all such records will be forwarded to the 
Under Secretary for Health, who will be responsible for 
preparation of a dose estimate.  See 38 C.F.R. § 
3.311(a)(2)(iii).  A review of the claims files reveals that 
development prescribed under 38 C.F.R. § 3.311 has not been 
completed.


Based on the above, this issue is being remanded for the 
following actions:  

1.  The RO must request that the veteran 
provide the names, addresses, and dates of 
treatment of all health care providers, 
both VA and private, who have treated him 
for prostate cancer, or residuals 
therefrom, since November 2001.  After 
securing the necessary authorization, the 
RO must attempt to obtain copies of any 
pertinent treatment records identified by 
the veteran.  If VA is unsuccessful in 
obtaining any medical records identified 
by the veteran, it must inform the veteran 
of this and request him to provide copies 
of the outstanding medical records.

2.  After the above has been completed, 
the RO must develop the veteran's claim 
for entitlement to prostate cancer under 
the provisions of 38 C.F.R. § 3.311, to 
include forwarding all records as 
indicated under the provision of 38 C.F.R. 
§ 3.311(a)(2)(iii) to the Under Secretary 
for Health for preparation of a dose 
estimate to the extent feasible based on 
available methodologies.  

3.  The RO must then readjudicate the 
veteran's claim for service connection for 
prostate cancer, to include as secondary 
to exposure to ionizing radiation.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative must be 
provided a Supplemental Statement of the 
Case and given an appropriate opportunity 
to respond.  Thereafter, the case must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

FINALLY, THE BOARD NOTES THAT THE VETERAN IS 83 YEARS OLD.  
Hence, this claim must be afforded expeditious treatment by 
the RO.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2002) (Historical and Statutory 
Notes); see M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


